Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 8, 2020 and September 16, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 6, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senzaki et al. (U.S. Patent Application Publication 2014/0030652 A1).
With regard to the limitations of claims 1, and 8-12, Senzaki discloses an undercoat agent usable in phase separation of a layer formed on a substrate, the layer containing a block copolymer having a plurality of polymers bonded, the undercoat agent including a resin component, and 20 mol % to 80 mol % of all the structural units of the resin component being a structural unit derived from an aromatic ring-containing monomer; and a method of forming a pattern of a layer containing a block copolymer, the method including: step (1) coating the undercoat agent on a substrate (1), thereby forming a layer (2) composed of the undercoat agent, step (2) forming a layer (3) containing a block copolymer having a plurality of polymers bonded on the surface of the layer (2) composed of the undercoat agent, and subjecting the layer (3) containing the block copolymer to phase separation, and step (3) selectively removing a phase (3a) of at least one polymer of the plurality of copolymers constituting the block copolymer from the layer (3) containing the block copolymer (abstract). 
 Senzaki discloses that ANSM indicates a compound represented by formula (III) shown below (Tables 22 and 23):

    PNG
    media_image1.png
    556
    663
    media_image1.png
    Greyscale
 
which corresponds to the claimed Formula 1 wherein R1 is CH3, Q1 is O-L1 and X1 is C(=O)-O-, where L1 is –CH2 – and Y1 is a chain having 4 or more chain-forming atoms.
Said undercoat agent is capable of producing a substrate provided with a nanostructure on the substrate surface by using phase separation of a block copolymer (PS-PMMA), wherein the nanostructure is designed more freely with respect to the position and the orientation. 
With regard to the limitations of claims 2 and 3, Senzaki does not disclose the claimed structural limitations for Q1 and L2 substituents.
In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference. See MPEP 2131.02.
With regard to a volume fraction in a range of 10% to 65% instantly claimed in claim 6, Senzaki is silent about it. However, in view of substantially identical neutral layer composition comprising the unit of Formula 1 between Senzaki and instant claims, it is the Examiner’s position that Senzaki’s random copolymer inherently possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
With regard to the limitations of claims 13-17, Senzaki discloses that the shape and size of the phase to be selectively removed (i.e., the phase of polymer PB) is determined by the compositional ratio of the respective polymers constituting the block copolymer and the molecular weight of the block copolymer. For example, by making the compositional ratio per volume of the polymer PB within the block copolymer relatively small, a cylinder structure in which the phase of the PB polymer is present within the phase of the polymer PA.in the form of a cylinder can be formed. On the other B within the block copolymer about the same as that of the polymer PA, a lamellar structure in which the phase of the polymer PA and the phase of the polymer PB are alternately laminated can be formed. Further, by increasing the molecular weight of the block copolymer, the size of each phase can be increased (paragraph [0048]). 
Senzaki discloses a method of forming a pattern of a layer containing a block copolymer using the undercoat agent ([0001], [0008]-[0013], [0180], [0181], [0656]-[0668], table 23: polymers 70, 74; table 25: examples 83, 87, figures 1-3 and claims 1-19). In view of the definition given in [0014] of the present application, without being called a neutral layer, it appears evident that the undercoat layer of Senzaki is a neutral layer.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Senzaki et al. (U.S. Patent Application Publication 2014/0030652 A1)
With regard to the limitations of claims 4 and 5, Senzaki does not disclose that the neutral layer comprises a random copolymer having a unit of Formula 1 as claimed wherein Yi is a hydrocarbon chain having 8-20 carbon atoms, namely an alkyl group having 8-20 carbon atoms. 
The solution to this problem is to prepare a neutral layer comprising a random copolymer having a unit of Formula 1 as claimed wherein Y1 is a hydrocarbon chain having 8-20 carbon atoms, namely an alkyl group having 8-20 carbon atoms.
Facing this problem, a skilled person would learn from Senzaki itself that the random copolymer of the undercoat layer can contain one or more type of structural unit (al) and preferably structural units represented by general formula (al-1) or (al-1, is hydrogen or an alkyl group having 1 to 4 carbon atoms, Q1 is -O-L-,- and X-, is -C(=O)-O-, where L1, is an alkylene group having 1 to 4 carbon atoms and Y1, is an alkyl group having 8-20 carbon atoms (paragraphs [0190]-[0193], [0269]-[0277]).
Therefore, following the guidance from the disclosure of Senzaki in regards to the Chemically Amplified Positive Resist Composition and the examples of Senzaki disclosing Chemically Amplified Positive Resist Compositions it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to prepare an undercoat layer (e.g. a neutral layer) comprising a random copolymer having a unit represented by any of the compounds (a1-3-13) to (a1-3-16), (a1-3-18) and (a1-3-20) as the aromatic ring non-containing monomer along with the aromatic ring containing monomer being preferably styrene with reasonable expectation of success and thus to arrive at the subject matter of instant claims 4 and 5 without inventive skills.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (U. S. Patent Application Publication 2013/0078576 A1 or U.S. Patent 8,691,925).
With regard to the limitations of claims 1, 4-5, and 7-15, Wu discloses a neutral layer composition for directed self assembly of block copolymer comprising at least one random copolymer having at least one unit of structure (1), at least one unit of structure (2) and at least one unit of structure (3)

    PNG
    media_image2.png
    292
    620
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    535
    651
    media_image3.png
    Greyscale

1 is selected from the group consisting of a C1-C8 alkyl, C1-C8 fluoroalkyl, C1-C8 partially fluorinated alkyl moiety, C4-C8 cycloalkyl, C4-C8 cyclofluoroalkyl, C4-C8 partially fluorinated cycloalkyl, and a C2-C8 hydroxyalkyl; R2, R3 and R5 are independently selected from a group consisting of H, C1-C4 alkyl, CF3 and F; R4 is selected from the group consisting of H, C1-C8 alkyl, C1-C8 partially fluorinated alkyl moiety and C1-C8 fluoroalkyl, n ranges from 1 to 5, R6 is selected from the group consisting of H, F, C1-C8 alkyl and a C1-C8 fluoroalkyl and m ranges from 1 to 3 (col. 3, line 48 through col. 3, line 31; claim 1).
With regard to the limitations of claims 2 and 3, Wu does not disclose the claimed structural limitations for Q1 and L2 substituents.
An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). Furthermore it is noted that "Compounds which differ only in the placement of substituents in a ring are not patentable absent unexpected results". In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).
With regard to a volume fraction in a range of 10% to 65% instantly claimed in claim 6, Wu is silent about it. However, in view of substantially identical neutral layer In re Best 195 USPQ 430 (CCPA 1977).  
With regard to the limitations of claims 16-17, Wu discloses a process for forming an image by graphoepitaxy comprising: 
a) forming a coating of the neutral layer on a substrate; 
b) heating the neutral layer to form a crosslinked neutral layer; 
c) providing a coating of a photoresist layer over the crosslinked neutral layer; 
d) forming a pattern in the photoresist; 
e) applying a block copolymer comprising an etch resistant block and highly etchable block over the photoresist pattern and annealing until directed self assembly occurs; and, 
f) etching the block copolymer, thereby removing the highly etchable block of the copolymer and forming a pattern (claim 10).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411. The examiner can normally be reached on 9AM-5PM 
EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.


/MICHAEL BERNSHTEYN/
Primary Examiner, Art Unit 1762